

EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made as of January 16,
2018 by and between BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
"Company"), and ADAM D. BERGSTEIN (the "Executive").  Certain capitalized terms
used in this Agreement are defined in Section 11.
RECITALS
WHEREAS, the Company and the Executive desire to enter into an employment
agreement which will set forth the terms and conditions upon which the Executive
shall be employed by the Company and upon which the Company shall compensate the
Executive.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Employment.  The Company will employ the Executive, and the Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on the Employment Commencement Date set
forth on Schedule A to this Agreement and ending as provided in Section 5 (the
"Employment Period").
2. Employment At-Will.  Notwithstanding anything in this Agreement, the
Executive and the Company understand and agree that the Executive is an employee
at-will, and that the Executive may resign, or the Company may terminate the
Executive's employment, at any time and for any or for no reason.  Nothing in
this Agreement shall be construed to alter the at-will nature of the Executive's
employment.
3. Position and Duties.  During the Employment Period, the Executive will serve
in the position set forth on Schedule A to this Agreement and will render such
managerial, analytical, administrative, financial and other executive services
to, and shall have such responsibilities on behalf of, the Company and its
Subsidiaries, as are from time to time necessary in connection with the
management and affairs of the Company and its Subsidiaries and are consistent
with his position, in each case subject to the authority of the Board of
Directors of the Company (the "Board") to define and limit such executive
services.  The Executive's primary responsibilities shall include, without
limitation, those set forth on Schedule A attached hereto.  The Executive will
devote substantially all of his business time and attention to the business and
affairs of the Company and its Subsidiaries, provided that the Executive will be
permitted to (i) serve as a member of the board of directors or advisory board
of charitable organizations and/or, subject to Section 6, perform services for
other business organizations with which the Executive has or may become
associated, (ii) engage in charitable activities and community affairs, and
(iii) manage his personal investments and affairs, except that the Executive
will limit the time devoted to the activities described in clauses (i), (ii),
and (iii) so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder; provided,
however, that, during the first three (3) months of the Employment Period (the
"Initial Employment Period"), the Executive shall be obligated to perform his
duties hereunder for only four out of five business days per week.  The
Executive will perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. The
Executive will report to the person set forth on Schedule A.  During the
Employment Period, the Executive's primary work location shall be from his home
office in Glencoe, Illinois; provided, however, that the Executive shall, from
time to time, as requested by the CEO, travel to the Company's principal
offices.
4. Salary and Benefits.
(a) Salary.  During the Employment Period, the Company will pay the Executive a
salary at not less than the rate set forth on Schedule A to this Agreement (as
in effect from time to time, the "Salary") as compensation for services.  The
Salary will be payable in regular installments in accordance with the general
payroll practices of the Company and its Subsidiaries and subject to applicable
withholding requirements.  The Company agrees to evaluate the Executive's
performance and Salary annually.
(b) Bonus.  During the Employment Period, the Executive will be entitled to
receive bonuses upon and subject to the terms and conditions set forth on
Schedule A to this Agreement.  Any and all cash Bonuses will be payable by
December 31 of the year for which the Bonus is payable, except that (i) to the
extent the amount of the Bonus is based upon the Company's financial statements
for a particular fiscal year, then such portion of the Bonus shall be payable
within fifteen (15) days following the date on which the audit report with
respect to such financials is delivered to the Company and (ii) if a Bonus
milestone may be satisfied, and is satisfied, following the end of the year for
which the Bonus is payable, the Bonus payable with respect thereto shall be
payable within fifteen (15) days following the date on which the milestone is
satisfied but, as to (i) and (ii), in no event later than December 31 of the
year following the year for which the Bonus is payable.
(c) Benefits.  During the Employment Period, the Company will provide the
Executive with medical, dental, life, long-term Disability insurance and other
benefits under such plans as the Board may establish or maintain from time to
time for similarly situated employees; provided, however, that, if the Executive
elects not to participate in the Company's medical plan, then, during the
Initial Employment Period, the Company shall reimburse the Executive for the
cost of medical coverage for the Executive and his family with such
reimbursement not to exceed the cost of monthly medical insurance premiums the
Company pays for similar coverage under its group medical plan, which amount
shall be reimbursed by the Company on a monthly basis upon the receipt of any
necessary documentation.  The Executive will be entitled to the number of weeks
of paid vacation each year set forth on Schedule A attached hereto.  To the
extent that the Executive does not use all the vacation time in any year,
calculated as of each anniversary of the commencement of the Employment Period,
the unused vacation may not be carried over to the next year.
(d) Reimbursement of Expenses.  During the Employment Period, the Company will
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
him in the course of performing his duties that are consistent with the
Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, including a cell phone, subject to
the Company's requirements with respect to reporting and documentation of such
expenses.  The parties understand and agree that, during the Employment Period,
the Company will reimburse the Executive for economy round-trip business-related
air travel expenses, at the rate charged through the American Airlines Airpass
Program, subject to the Company's requirements with respect to reporting and
documentation of such expenses.
5. Termination.
(a) The Employment Period will continue until the earlier of: (i) the
Executive's resignation for any or no reason; (ii) the death or Disability of
the Executive; or (iii) the giving of notice of termination by the Company (A)
for Cause or (B) for any other reason or for no reason (a termination described
in this clause (iii)(B) being a termination by the Company "Without Cause").
(b) If the Company terminates the Employment Period Without Cause or the
Executive resigns for Good Reason, the Executive will be entitled to receive
each of the following: all accrued and unpaid Salary and unused vacation time
for the then-current annual period (with the right to vacation time being
pro-rated for such period through the Termination Date) and all unreimbursed
business expenses incurred through the Termination Date and payable pursuant to
Section 4(d), which accrued and unpaid salary, unused vacation and unreimbursed
expenses shall be payable in a lump sum within five (5) days after the
Termination Date (the amounts described in the immediately preceding sentence,
the "Accrued Obligations").  The Executive shall also be entitled to any COBRA
benefits to which the Executive is entitled by law. COBRA benefits shall be at
the Executive's sole expense.  In addition, if the Company terminates the
Executive's employment without Cause or the Executive resigns for Good Reason,
(i) the Executive shall be entitled to an aggregate payment equal to three (3)
months of his then current Salary (the "Cash Severance Amount"), and (ii) if
such termination occurs at any time following the date on which the Executive
has commenced discussions with potential third party investors in the Company to
obtain additional financing on behalf of the Company and prior to the Vesting
Event (as defined in Schedule A hereto), the options described on Schedule A
hereto shall remain in effect (notwithstanding such termination of employment)
and they shall vest upon the Vesting Event. Following any such vesting, such
options shall thereafter continue to be exercisable through the remainder of
their ten (10) year term.
(c) If the Employment Period terminates by reason of (i) the Company's
termination with Cause, or (ii) the Executive's resignation without Good Reason,
then the Executive (or his estate in the case of his death) will be entitled to
receive the Accrued Obligations, as well as any COBRA benefits to which the
Executive is entitled by law (at the Executive's sole expense).
(d) The Cash Severance Amount will be paid in equal monthly installments over
the three (3) month period following the Termination Date in accordance with the
general payroll practices of the Company and subject to all applicable
withholding requirements; provided, however, that the payment of the Cash
Severance Amount shall be conditioned upon the Executive (i) executing and
delivering to the Company a general release of all past and present claims
against the Company and its Subsidiaries substantially in the form attached
hereto as Exhibit A (the "Form of Release"), within twenty-two (22) days of the
date the Company delivers such general release (the "Release") to the Executive,
and (ii) not exercising the Executive's revocation right during the period for
revocation described in the Form of Release; provided, further, that, in the
event of the Executive's breach of this Agreement, then the Company's obligation
to pay the Cash Severance Amount shall terminate and be of no further force or
effect and the Executive shall be obligated to reimburse the Company for all
Cash Severance Amount payments previously made.  To the extent that Cash
Severance Amount payments are payable, they shall be made or commence on the
fortieth (40th) day following the Termination Date.  The first Cash Severance
Amount payment shall include all amounts that would have been paid following the
Termination Date had the Release been effective immediately following the
Termination Date but which were not yet paid.
(e) Upon the Termination Date, the Executive will be deemed to have resigned
from each position (if any) that he then holds as an officer or director of the
Company or any Subsidiary, and the Executive will take any action that the
Company or any Subsidiary may reasonably request in order to confirm or evidence
such resignation.
(f) Neither the termination or expiration of this Agreement nor the termination
of the Executive's employment with the Company, whether by the Company or the
Executive, whether for Cause or Without Cause, whether for Good Reason or
without Good Reason, and whether voluntary or involuntary, shall affect the
continuing operation and effect of Section 6 hereof, which shall continue in
full force and effect according to its terms.  In addition, neither the
termination or expiration of this Agreement nor the termination of the
Executive's employment with the Company, whether by the Company or the
Executive, whether for Cause or Without Cause, whether for Good Reason or
without Good Reason, and whether voluntary or involuntary, will result in a
termination or waiver of any rights and remedies that the Company may have under
this Agreement and applicable law.
(g) In the event of the termination of this Agreement or the Executive's
employment, whether by the Company or the Executive, whether for Cause or
Without Cause, whether for Good Reason or without Good Reason, and whether
voluntary or involuntary, except as expressly provided for herein, the Executive
shall not be entitled to any further compensation or benefits.
6. Restrictive Covenants.
(a) The services of the Executive are unique and extraordinary and essential to
the business of the Company, especially since the Executive shall have access to
the Company's customer lists, trade secrets and other privileged and
confidential information essential to the Company's business.  Therefore, the
Executive agrees that, as a material inducement to, and a condition precedent to
the Company's payment obligations hereunder and its other covenants herein, if
the term of the Executive's employment hereunder shall expire or the Executive's
employment shall at any time terminate for any reason whatsoever, for Cause or
Without Cause, for Good Reason or without Good Reason, the Executive will not at
any time within nine (9) months after such expiration or termination (the
"Restrictive Covenant Period"), without the prior written approval of the
Company, directly or indirectly, whether individually or as a principal,
officer, stockholder, equity participant, employee, partner, joint venturer,
member, manager, director or agent of, or lender, consultant or independent
contractor to, any Person, or in any other capacity, other than on behalf of or
for the benefit of the Company:
(i) anywhere in the United States of America, directly or indirectly, engage or
participate in a business which, as of such expiration or termination date, is
similar to or competitive with the business of the Company as of the Termination
Date, as described in the Company's Securities and Exchange Commission (the
"SEC") filings (or, in the event that the Company is not subject to the SEC
disclosure requirements, then as described on the Company's website (the
"Business"), and shall not make any investments in any such similar or
competitive entity, except that the Executive may acquire, as a passive
investor, up to five percent (5%) of the outstanding voting stock of any entity
whose securities are listed on a stock exchange or NASDAQ;
(ii) cause or seek to persuade any director, officer, employee, customer,
account, agent or supplier of, or consultant or independent contractor to, the
Company or others with whom the Company has had a business relationship
(collectively, "Business Associates") to discontinue or materially modify the
status, employment or relationship of such Business Associate with the Company,
or to become employed in any activity similar to or competitive with the
Business of the Company;
(iii) cause or seek to persuade any prospective customer, account, supplier or
other Business Associate of the Company (which at the date of cessation of the
Executive's employment with the Company was then, to the knowledge of the
Executive, actively being solicited by the Company) to determine not to enter
into a business relationship with the Company or to materially modify its
contemplated business relationship;
(iv) hire, retain or associate in a business relationship with, directly or
indirectly, any employee of the Company; or
(v) solicit from or cause or authorize to be solicited from, for or on behalf of
the Executive or any third party, any business which is similar to or
competitive with the Business of the Company, or enter into a similar or
competitive business relationship with, (a) others who are, or were within one
(l) year prior to the cessation of the Executive's employment with the Company,
customers, accounts or other Business Associates of the Company, or (b) any
prospective customer, account or other Business Associate of the Company which
at the date of such cessation was then, to the Executive's knowledge, actively
being solicited by the Company.
The foregoing notwithstanding, the Company acknowledges and agrees that the
Executive has a prior business relationship with John Desmarais, a director of
the Company, and the Executive's relationship with John Desmarais, both with
respect to prior business relationships and future business relationship, shall
be excluded from these covenants.
The foregoing restrictions set forth in this Section 6 shall apply likewise
during the Employment Period and all references to "Business" shall be deemed to
refer to the then Business of the Company during the Employment Period.
(b) Concurrently herewith, the Executive is executing and delivering to the
Company a Confidentiality and Proprietary Rights Agreement.
(c) For purposes of this Section 6, the term "Company" shall mean and include
the Company and any and all Subsidiaries and Affiliates of the Company in
existence from time to time.
(d) In connection with the Executive's agreement to the restrictions set forth
in this Section 6, the Executive acknowledges the benefits accorded to him
pursuant to the provisions of this Agreement, including, without limitation, the
agreement on the part of the Company to employ the Executive during the
Employment Period (subject to the terms and conditions hereof). The Executive
also acknowledges and agrees that the covenants set forth in this Section 6 are
reasonable and necessary in order to protect and maintain the proprietary and
other legitimate business interests of the Company and that the enforcement
thereof would not prevent the Executive from earning a livelihood.
7. Options.  As provided for on Schedule A attached hereto, pursuant and subject
to the terms and conditions of the Company's 2010 Equity Participation Plan and
a Stock Option Agreement, the Executive will be granted the number of options
set forth on Schedule A attached hereto under "Options Granted", which options
will vest as set forth thereon and in Section 5(b).  In addition, when other
members of the Company's senior management are awarded options from time to
time, the Executive will be awarded additional options as well, so long as the
Executive continues to be employed by the Company in a senior management
position at the time such options are granted.  The options awarded to the
Executive will be similar in type and exercise price, and will be awarded in an
amount commensurate with, those granted to comparable members of the Company's
senior management.  If the Executive's performance is considered to exceed
expectations, then the Executive may be awarded options in an amount greater
than those granted to comparable members of the Company's senior management.  It
is understood that the foregoing is subject to the approval of the Compensation
Committee of the Board of Directors of the Company which has the power and
authority to approve option grants.
8. Deductions and Withholding.  The Executive agrees that the Company shall
withhold from any and all payments required to be made to the Executive pursuant
to this Agreement all federal, state, local and/or other taxes that are required
to be withheld in accordance with applicable statutes and/or regulations from
time to time in effect.
9. Code Section 409A.
(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(together with the regulations and guidance promulgated thereunder, "Code
Section 409A"), and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
parties hereto of the applicable provision without violating the provisions of
Code Section 409A.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A.
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean "separation
from service."  If the Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a "separation from service," such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such "separation from service" of the
Executive, and (ii) the date of the Executive's death (the "Delay Period"). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 9(b) (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified herein.
(c) All expenses or other reimbursements under this Agreement shall be made as
soon as practicable and in any event on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by the
Executive (provided that if any such reimbursements constitute taxable income to
the Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.
(d) For purposes of Code Section 409A, the Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within sixty (60) days"), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
(e) In no event shall any payment under this Agreement that constitutes
"deferred compensation" for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.
10. Representations and Warranties.  The Executive represents and warrants to
the Company and its Subsidiaries that: (a) the Executive is not a party to or
bound by any employment, noncompete, nonsolicitation, or similar agreement with
any other Person; (b) the Executive is not a party to or bound by any
nondisclosure, confidentiality or similar agreement with any other Person that
would affect the Executive's ability to perform his responsibilities on behalf
of the Company; and (c) this Agreement constitutes a valid and legally binding
obligation of the Executive, enforceable against him in accordance with its
terms.  The Company represents that this Agreement constitutes a valid and
legally binding obligation of the Company, enforceable against it in accordance
with its terms.  All representations and warranties contained herein will
survive the execution and delivery of this Agreement.
11. Certain Definitions.  When used in this Agreement, the following terms will
have the following meanings:
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.
"Cause" means any one or more of the following: (i) in the reasonable judgment
of the Board, (A) the Executive acts (including a failure to act) in a manner
that constitutes gross misconduct or gross negligence or that is otherwise
materially injurious to the Company or its Subsidiaries or (B) the Executive is
not fulfilling his responsibilities with respect to the matters set forth in the
fourth and/or fifth bullets on Schedule A attached hereto; (ii) the Executive
breaches any material term of this Agreement, which breach remains uncured to
the reasonable satisfaction of the Board following ten (10) days' written notice
from the Company of such breach; provided, however, that the Company shall not
be required to give the Executive a cure period on more than one occasion; (iii)
in the reasonable judgment of the Board, the Executive has committed an act of
fraud or misappropriation, or other act of dishonesty or illegal business
practices relating to the Company or any of its Subsidiaries, customers or
suppliers; (iv) the Executive's commission of any act which, if the Executive
were convicted, would constitute a felony, a crime of moral turpitude or a crime
involving the illegal use of drugs, or the Executive's entry of a plea of guilty
or no contest thereto; (v) the Executive's willful failure or willful refusal to
perform specific, lawful directives of the Board or the CEO; (vi) any alcohol or
other substance abuse on the part of the Executive that adversely impacts his
ability to perform the material functions of his position; (vii) any excessive
absence of the Executive from his employment during normal working hours for
reasons other than vacation or disability; (viii) the Executive's breach of any
other material obligation under this Agreement; (ix) any material
misrepresentation on the Executive's part herein set forth; or (x) the Company
has not, for any reason, between the Employment Commencement Date and the six
(6) month anniversary of the Employment Commencement Date entered into a
definitive agreement pursuant to which a third party or parties have agreed to
provide the financing necessary to commence and complete the Company's Phase II
clinical trials. Notwithstanding the foregoing, if any act or omission described
in the above definition of "Cause" is susceptible to cure (as determined in the
reasonable discretion of the Board), the Executive shall have ten (10) days
after notice from the Board to cure such violation to the reasonable
satisfaction of the Board; provided, however, that, once the Company has given
the Executive a cure period with regard to any act or omission, the Company
shall not be required to give the Executive a cure period for any and all other
acts or omissions.  Any notice to the Executive of termination for "Cause" shall
be in writing and shall specify in reasonable detail the Executive's acts or
omissions that the Company considers to be "Cause."  No act or failure to act by
the Executive shall be considered "willful" unless it is done or omitted to be
done by the Executive in bad faith and without reasonable belief that he was
acting in the best interests of the Company.
"CEO" means the Chief Executive Officer of the Company.
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985 as
amended from time to time.
"Disability" has the meaning given to such term under the Company's long-term
disability insurance plan or, if no such plan exists, then "Disability" means
that the Executive is unable, due to illness, accident or other physical or
mental incapacity, to perform substantially all of his duties and
responsibilities (provided that, in any such case, the Executive shall have
satisfied such criteria for a period of at least six (6) consecutive months or
for at least one hundred twenty-five (125) business days during any nine (9)
month period).
"Good Reason" means, without the Executive's written consent, (i) the assignment
to the Executive of duties inconsistent with the duties of Senior Vice
President, Planning and Business Development and as described on Schedule A
hereto; (ii) a reduction in the Executive's Salary, Bonus or other benefits,
except as part of a Company-wide reduction in compensation and/or benefits for
employees (provided that the Executive's reduction is consistent, on a
proportional basis, with the reductions imposed on all of the Company's
executive officers); (iii) the relocation of the Executive to an office more
than fifty (50) miles from his office in Glencoe, Illinois; or (iv) any other
material breach by the Company of the provisions hereof; provided, however, that
none of the foregoing events shall constitute Good Reason unless (1) the
Executive gives notice of termination to the Company specifying the condition or
event constituting Good Reason within sixty (60) days of the existence thereof;
(2) the Company fails to cure the condition or event constituting Good Reason
within thirty (30) days following receipt of the Executive's notice; and (3) the
Executive actually terminates his employment within thirty (30) days of the end
of the cure period.
"Person" means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).
"Subsidiaries" means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one (1) or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by any Person or one (1) or more Subsidiaries of such
Person or entity or a combination thereof.  For purposes hereof, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or will be or
control any managing director, managing member, or general partner of such
limited liability company, partnership, association or other business entity. 
Unless stated to the contrary, as used in this Agreement the term Subsidiary
means a Subsidiary of the Company.
"Termination Date" means the date on which the Employment Period ends pursuant
to Section 5(a).
12. Cooperation in Legal Matters.  The Executive will cooperate with the Company
and its Subsidiaries during the term of the Executive's employment and, subject
to Executive's other personal and business obligations, thereafter, with respect
to any pending or threatened claim, action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (the "Claims"), by being reasonably
available to testify on behalf of the Company or any Subsidiaries, and to assist
the Company and its Subsidiaries by providing information, meeting and
consulting with the Company and its Subsidiaries or their representatives or
counsel, as reasonably requested and at the Company's sole expense.  The
Executive agrees not to disclose to or discuss with anyone who is not assisting
the Company or any Subsidiary with the Claims, other than the Executive's
personal attorney, the fact of or the subject matter of the Claims, except as
required by law.  The Executive further agrees to maintain the confidences and
privileges of the Company and its Subsidiaries, and acknowledges that any such
confidences and privileges belong solely to the Company and its Subsidiaries and
can only be waived by the Company or any Subsidiary, not the Executive.  In the
event that the Executive is subpoenaed to testify, or otherwise requested to
provide information in any matter relating to the Company or any Subsidiary, the
Executive agrees to promptly notify the Company after receipt of such subpoena,
summons or request for information, to reasonably cooperate with the Company or
any Subsidiary with respect to such subpoena, summons or request for
information, and to not voluntarily provide any testimony or information unless
required by law or permitted by the Company.
13. Background Check.  The Executive agrees that the Company may undertake a
background check with respect to the Executive in connection with the subject
matter of this Agreement in such manner as the Company determines to be
appropriate.  The Company reserves the right to terminate this Agreement in the
event the results of the background check are not satisfactory to the Company in
its sole discretion.  In the event of any such termination, this Agreement shall
be deemed null and void.
14. Miscellaneous.
(a) Notices.  All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested.  Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:
if to the Executive, to:
Adam D. Bergstein
167 Hazel Avenue
Glencoe, IL  60022
if to the Company, to:
40 Marcus Drive, Suite One
Melville, New York 11747
Facsimile: (631) 760-8414
Attention: Chief Executive Officer
with a copy, which will not constitute notice to the Company, to:
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York  11554
Facsimile: (516) 296-7111
Attention:  Fred Skolnik, Esq.
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
(b) Consent to Amendments.  No modification, amendment or waiver of any
provision of this Agreement will be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by such party.  No
other course of dealing among the Company, the Subsidiaries, and the Executive
or any delay in exercising any rights hereunder will operate as a waiver by any
of the parties hereto of any rights hereunder.
(c) Assignability and Binding Effect.  This Agreement will be binding upon and
inure to the benefit of the Executive and his heirs, legal representatives,
executors, administrators or successors, and will be binding upon and inure to
the benefit of the Company and its successors and assigns.  The Executive may
not assign, transfer, pledge, encumber, hypothecate or otherwise dispose of this
Agreement, or any of his rights or obligations hereunder, and any such attempted
assignment or disposition shall be null and void and without effect.
(d) Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
(e) Headings and Sections.  The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision of this
Agreement.  Unless the context requires otherwise, all references in this
Agreement to Sections, Exhibits or Schedules will be deemed to mean and refer to
Sections, Exhibits or Schedules of or to this Agreement.
(f) Governing Law.  All issues and questions concerning the application,
construction, validity, interpretation and enforcement of this Agreement and any
exhibits and schedules to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than the State of New York.
(g) Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH
PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(h) Submission to Jurisdiction.  ANY AND ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS
ARISING OUT OF THIS AGREEMENT WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR THE UNITED STATES DISTRICT COURT IN THE EASTERN DISTRICT OF NEW YORK,
AND EACH PARTY HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH
COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS.  TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
(i) Service of Process.  WITH RESPECT TO ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT, EACH PARTY WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE
MADE BY ANY MEANS SPECIFIED FOR NOTICE PURSUANT TO SECTION 14(a).
(j) Confidentiality.  The parties agree that this Agreement and the Release (if
and when executed) are confidential and each party agrees not to disclose any
information regarding the terms of this Agreement or the Release to any Person,
except that the Company may disclose information regarding the terms of this
Agreement or the Release to its Affiliates and any lenders or as required by law
or regulation or the rules of any stock exchange or market on which the
Company's securities are listed or traded, and the Executive may disclose
information regarding the terms of this Agreement or the Release to his
immediate family.  Each party may also disclose this information to its tax,
legal or other counsel.  Each party shall instruct each of the foregoing not to
disclose the same to anyone.
(k) No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.
(l) Entire Agreement. Except as otherwise expressly set forth in this Agreement,
this Agreement and the other agreements referred to in this Agreement embody the
complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement, and supersede and preempt any
prior understandings, agreements, or representations by or among the parties or
their predecessors, written or oral, that may have related to the subject matter
of this Agreement in any way.  This Agreement will be deemed effective on the
date hereof upon the execution hereof.
(m) Time.  Whenever the last day for the exercise of any privilege or the
discharge or any duty hereunder falls upon a day that is not a business day, the
party having such privilege or duty may exercise such privilege or discharge
such duty on the next succeeding day that is a business day.
(n) Certain Terms.  The use of the word "including" herein means "including
without limitation."  Any definitions used herein defined in the plural will be
deemed to include the singular as the context may require and any definitions
used herein defined in the singular will be deemed to include the plural as the
context may require.  References to "Dollars" or "$" are references to the
lawful currency of the United States of America.
(o) Legal Fees.  The Company agrees to reimburse or pay the Executive's legal
fees incurred in the preparation and negotiation of this Agreement, in an amount
not to exceed Five Thousand Dollars ($5,000.00).
[Remainder of page intentionally left blank.  Signature page follows.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.
 

 
BIORESTORATIVE THERAPIES, INC.
         
 
By:
      Name: Mark Weinreb       Title: Chief Executive Officer                  
Adam D. Bergstein  



--------------------------------------------------------------------------------



SCHEDULE A


Position:            Senior Vice President, Planning and Business Development
Employment
Commencement Date:      January 16, 2018



Per Annum Salary:
$250,000 Per Annum Salary during the Initial Employment Period; thereafter,
$350,000 Per Annum Salary.




Bonus:
Up to 30% of Per Annum Salary based upon the satisfaction of certain performance
goals.  The performance goals will be established during the Initial Employment
Period following good faith negotiations between the parties.

Responsibilities:
Executive will be primarily responsible for the areas set forth below, subject
to the direction of the Company's Board of Directors and Chief Executive
Officer.



·
Strategic planning;

·
Business development;

·
Capital structure analysis and planning;

·
Significant introductions and presentations to, and interactions with, the
investment and scientific communities in connection with the Company's efforts
to raise the needed capital to commence and complete its Phase II clinical
trials;

·
Provision of substantial efforts and assistance in connection with funding
opportunities, including PIPEs, public and private securities offerings, in
connection with the Company's efforts to raise the needed capital to commence
and complete its Phase II clinical trials;

·
General marketing;

·
Coordination with scientists affiliated with the Company to prepare relevant
explanatory documents for investor review;

·
Reaching out to influential members of the scientific and financial communities
to develop their interest in participating in the Company's clinical trials
and/or serving as a consultant or advisor to the Company.

Report to:           CEO
Vacation:           Four (4) weeks
Options Granted:        Number: options for the purchase of 500,000 shares of
the Company's common stock will be granted on or within five (5) business days
following the Employment Commencement Date pursuant and subject to the
provisions of the Company's 2010 Equity Participation Plan (the "Plan").  The
options will vest and become exercisable upon the initial patient recruitment
for the Company's Phase II lumbar clinical trial or comparable product (the
"Vesting Event").  Subject to the terms and conditions of the Plan and this
Agreement, the options will be exercisable for a period of ten (10) years at an
exercise price equal to Fair Market Value (as defined in the Plan).  The options
will permit the Executive, in lieu of paying the exercise price in cash, to
effect a "cashless" exercise by the Company withholding shares upon exercise
with a fair market value equal to the exercise price.



--------------------------------------------------------------------------------

EXHIBIT A
GENERAL RELEASE
I, Adam D. Bergstein, in consideration of and subject to the performance by
BioRestorative Therapies, Inc., a Delaware corporation (the "Company"), of its
obligations under the Executive Employment Agreement by and between the Company
and myself, dated as of January 16, 2018 (as amended from time to time, the
"Agreement"), do hereby release and forever discharge as of the date hereof, (i)
the Company and (ii) each of its subsidiaries, affiliates and predecessors
(including, without limitation, and to the extent that they could be liable in
respect of their position with any of the foregoing, each of the present and
former managers, directors, officers, direct or indirect equity holders, agents,
representatives, employees, subsidiaries, affiliates, predecessors, successors,
assigns, beneficiaries, heirs, executors, insurers, personal representatives,
and attorneys of the parties referenced in clauses (i) and (ii) above)
(collectively, the "Released Parties") to the extent provided below.
1. I understand that any payments or benefits paid or granted to me under
Section 5(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive the payments and
benefits specified in Section 5(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.  I also acknowledge and
represent that I have received all payments and benefits the payment and
provision of which were due to me, as of the date hereof, by virtue of any
employment by the Company.
2. Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys' fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against any of the Released Parties which I, my spouse, or
any of my heirs, executors, administrators or assigns, may have, which arise out
of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other federal, state or local law, regulation or ordinance; or
under any public policy, contract or tort, or under common law; or arising under
any policies, practices or procedures of the Company or any of its affiliates;
or any claim for wrongful discharge, breach of contract, infliction of emotional
distress or defamation; or any claim for costs, fees, or other expenses,
including attorneys' fees incurred in these matters) (all of the foregoing
collectively referred to herein as the "Claims").  Notwithstanding any other
provision of this General Release to the contrary, this General Release does not
encompass, and I do not release, waive or discharge, the obligations of any of
the Released Parties (a) to make the payments and provide the other benefits
contemplated by the Agreement, (b) under any restricted stock agreement, option
agreement or other agreement pertaining to my equity ownership, or (c) under any
indemnification or similar agreement with me.
3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied.  I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Company would not have agreed to the
terms of the Agreement.  I further agree that in the event I should bring a
Claim seeking damages against any Released Party, or in the event I should seek
to recover damages against any Released Party in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims.  I further agree that I have not filed and am not aware
of any pending Claim as of the execution of this General Release.
6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
7. Nothing in this Agreement shall be construed to preclude me from
participating or cooperating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any other state or federal
administrative agency.  However, in the event that a charge or complaint is
filed against the Released Parties, or any of them, with any administrative
agency or in the event of an authorized investigation, charge or lawsuit filed
against the Released Parties, or any of them, by any administrative agency,
I expressly waive and shall not accept any award or damages therefrom.
8. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any of my
rights or claims arising out of any breach by the Company after the date hereof
of the Agreement if and to the extent those rights, in each case by their
specific terms, survive termination of my employment with the Company.
9. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  However,
should Section 2 of this General Release be declared or determined by any
tribunal, administrative agency or court of competent jurisdiction to be illegal
or invalid, and should I thereupon seek to institute any claims that would have
been within the scope of Section 2, the Company shall be entitled to immediate
repayment, and I shall immediately return, all of the severance payments that I
have received, and the Company shall not be obligated to make any further
severance payments.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
10. I HAVE READ IT CAREFULLY;
11. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
12. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
13. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;
14. I HAVE BEEN ADVISED I HAVE TWENTY-ONE (21) CALENDAR DAYS TO REVIEW THIS
GENERAL RELEASE;
15. I AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS GENERAL
RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD;
16. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE IT AND THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
17. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
18. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


DATE:____________________________ 
_________________________________

[Employee]

